                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In Re:

WILLIAM CHRISTOPHER MALLORY,                                  Case No. 19-46707
                                                              Chapter 13
               Debtor.                                        Judge TUCKER

____________________________/

                         DEBTOR’S OBJECTION TO PROOF OF CLAIM

       NOW COMES Debtor, WILLIAM CHRISTOPHER MALLORY, by and through his/her
undersigned counsel, and for his/her objection submits as follows:

         1.    MICHIGAN DEPARTMENT OF TREASURY, (hereafter, “Creditor”) filed a proof of
               claim on 10/22/2019 (Pacer Claim No. 20).

         2.    The Debtor objects to this claim filed by the Creditor in the amount of
               $12,095.13 in its entirety.

         3.    The Creditor asserts on the claim’s supplement that Debtor owes $11,813.00 in
               “MSHDA DELINQUENT”; Debtor has no knowledge of this debt nor does he
               believe he owes this.

         4.    Debtor requests a copy of verification of this specific portion of the proof of
               claim.

        WHEREFORE, the Debtor requests this Honorable Court disallow Claim No. 20 filed by
the Creditor and grant any other further relief as this Court deems equitable and just.


Dated: 6/17/2020                      /s/ Anne Sorge
                                      Attorneys for Debtor
                                      Charissa Potts (P73247)
                                      Anne Sorge (P79468)
                                      Freedom Law, PC
                                      Kennedy Building
                                      18121 E. Eight Mile Rd., Suite 301
                                      Eastpointe, MI 48021
                                      313.887.0807
                                      info@freedomlawpc.com




1|Page

19-46707-tjt   Doc 42      Filed 06/17/20     Entered 06/17/20 13:23:11         Page 1 of 1
